IN THE UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT



                                 No. 97-10907


CHARLES FREEMAN; ROSALYN BROWN

                               Plaintiffs-Appellees-Cross-Appellants

versus


CITY OF DALLAS

                               Defendant-Appellant-Cross-Appellee



                               - - - - -
         Appeal from the United States District Court for the
                      Northern District of Texas
                               - - - - -

                   ON PETITION FOR REHEARING EN BANC

        (Opinion August 18, 1999, 5 Cir., 1999, _____F.3d____)

                              (January 10, 2000)

Before KING, Chief Judge, JOLLY, HIGGINBOTHAM, DAVIS, JONES,
       SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS,
       BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

          A member of the Court in active service having requested a

poll on the petition for rehearing en banc and a majority of the

judges in active service having voted in favor of granting a

rehearing en banc,

          IT IS ORDERED that this cause shall be reheard by the court

en banc with oral argument on a date hereafter to be fixed.               The

Clerk    will   specify   a    briefing   schedule   for   the   filing    of

supplemental briefs.